   Case 2:20-cv-00636-CMR Document 7 Filed 10/06/20 PageID.29 Page 1 of 1




Curtis R. Hussey
Hussey Law Firm, LLC
82 Plantation Pointe Road # 288
Fairhope, AL 36532
Phone: (251) 401-4882
gulfcoastadr@gmail.com



                             UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH


 DANIEL BOYD, on behalf of himself and                    MOTION FOR PRO HAC VICE
 others similarly situated,                                     ADMISSION

         Plaintiff,                                    Civil No. 2:20-cv-00636-CMR

 vs.                                                   Magistrate Judge Cecilia M. Romero

 JOHN C. HEATH, ATTORNEY AT LAW,
 PLLC d/b/a LEXINGTON LAW FIRM

         Defendant.



       I move for the pro hac vice admission of Aaron D. Radbil as counsel for Daniel Boyd,

and I consent to serve as local counsel. The application and proposed order are attached as

exhibits, and the admission fee will be paid to the court at the time of filing.

DATED: October 6, 2020.

                                               /s/ Curtis R. Hussey
                                               Curtis R. Hussey
                                               Hussey Law Firm, LLC
                                               82 Plantation Pointe Road # 288
                                               Fairhope, AL 36532
                                               Phone: (251) 401-4882
                                               gulfcoastadr@gmail.com
